Citation Nr: 1115029	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-38 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to an initial evaluation in excess of 30 percent for post defecation fecal leakage.  

4.  Entitlement to an initial evaluation in excess of 60 percent for stress urinary incontinence.  

5.  Entitlement to a temporary total disability rating for convalescence pursuant to 38 C.F.R. § 4.30 (2010), based on exploratory laparotomy, bilateral salpingo-oophorectomy, lysis of adhesions, and appendectomy surgery performed on March 16, 2009, and convalescence thereafter.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from June 1979 to November 1980, from September 1990 to April 1991, and from February 2002 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and October 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  

With regard to the claim of service connection for a left hip disorder, the Board notes that the Veteran was denied service connection for bursitis of the left hip in an April 2003 rating determination. While that decision became final, the Veteran had an additional period of active service subsequent to the April 2003 denial.  Treatment records associated with claims folder from that period of time contain notations concerning the left hip.  As the Veteran had an additional period of active service subsequent to the April 2003 rating, the Board will address this issue on a de novo basis.  Moreover, because additional records were received, at least constructively, within the year following the April 2003 denial such decision did not become final, and thus the Board may consider all periods of service in evaluating the claim.

With regard to the newly expanded issue of service connection for a psychiatric disorder, to include PTSD, listed on the title page of this decision, the RO denied service connection for a depressive disorder, to include as due to an undiagnosed illness, in April 2003.  As noted above, the Veteran had an additional period of active service subsequent to the April 2003 denial.  The Board further observes that at least one VA examiner has related her depression to her physical problems, some of which have been service-connected since the April 2003 determination.  The Board finds that this raises the issue of service connection for depression on a secondary basis.  Based upon the above, the Board will also address the issue of service connection for a psychiatric disorder on a de novo basis.  Additionally, the Board has expanded the issue to encompass all psychiatric disorders based upon recent rulings of the United States Court of Appeals for Veterans Claims (Court) discussed in the remand portion of the decision below.  

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, and a left hip disorder are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.  


FINDINGS OF FACT

1.  For the time period prior to March 3, 2010, the Veteran's fecal incontinence was shown to cause extensive leakage and fairly frequent involuntary bowel movements with poor sphincter control.  

2.  For the time period from March 3, 2010, onward, the Veteran's fecal incontinence has been shown to be akin to that of complete loss of sphincter control.  

3.  Throughout the rating period on appeal, the evidence shows that the Veteran's stress urinary incontinence requires the wearing of absorbent materials that must be changed more than four times per day; the schedular evaluation adequately portrays the Veteran's disability picture.

4.  The Veteran's March 16, 2009, surgery, consisting of exploratory laparotomy, bilateral salpingo-oophorectomy, lysis of adhesions, and an appendectomy and associated convalescence thereafter, has not been shown to relate to her service-connected fecal incontinence or stress urinary incontinence. 


CONCLUSIONS OF LAW

1.  Prior to March 3, 2010, the criteria for a 60 percent disability evaluation for post defecation fecal leakage have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic Code 7332 (2010).

2.  From March 3, 2010, the criteria for a 100 percent disability evaluation for fecal incontinence have been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7332 (2010).

3.  The criteria for a disability evaluation in excess of 60 percent for stress urinary incontinence, including on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b Diagnostic Code 7599-7517 (2010).

4.  The criteria for the assignment of a temporary total rating based on the need for a period of convalescence following March 16, 2009, surgery have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Post Defecation Fecal Leakage

The Veteran's fecal incontinence has been evaluated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7332, which sets forth criteria for evaluating impairment of sphincter control.  Under this regulation, complete loss of sphincter control is rated as 100 percent disabling.  Disability causing extensive leakage and fairly frequent involuntary bowel movements is rated as 60 percent disabling.  Disability causing occasional involuntary bowel movements, necessitating wearing of a pad is rated as 30 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7332.

At the time of a December 2006 VA general medical examination, the Veteran was noted to have fecal incontinence.  After a stool movement, she reported still having stool when wiping.  There were no further notations with regard to fecal incontinence in the examination report.  

In her April 2007 notice of disagreement, the Veteran indicated that she wore a pad all the time and changed it five to six times per day. 

At the time of an October 2008 VA examination, the Veteran reported having anal itching and burning.  She further reported diarrhea three to four times per week.  She also had pain when passing stool, as well as tenesmus, swelling, and perianal discharge.  She had loose stool discharge with a frequency of several times per day.  The examiner indicated that the Veteran had fecal incontinence with severe fecal leakage.  She was required to change pads/diapers six times per day (sometimes more), due to fecal incontinence occurring several times per day.  Her sphincter control was poor.  The disorder had severe effects on prior employment, as she required frequent toileting, which made it difficult to go where she needed to.  She reported having had to leave work on occasion to take a shower.  The Veteran was also limited in her activities as she needed to stay near a toilet.  

At the time of a March 3, 2010, VA examination, the Veteran reported having anal itching and burning, as well as diarrhea.  She also had pain.  She did not have difficulty passing stool, tenesmus, or swelling.  There was a history of fecal incontinence with a moderate amount of fecal leakage.  Pads were required.  The examiner noted that the Veteran had persistent loss of sphincter control.  Physical examination revealed an impaired sphincter, and the Veteran had almost no voluntary sphincter control.  The examiner diagnosed rectal incontinence from a weak rectal sphincter.  The Veteran reported having to go to the bathroom every hour when last employed and she was embarrassed about incontinence-related odor.  The examiner noted that the disorder had a moderate effect on shopping, chores, exercise, and traveling.  

Based upon the above, the criteria for a 60 percent disability were met prior to March 3, 2010.   The next-higher 100 percent evaluation was not warranted prior to this time, as the Veteran was not shown to have complete loss of sphincter control.  

The criteria for a 100 percent disability have been more closely approximated since March 3, 2010.  At that time, the Veteran was noted to have persistent loss of sphincter control.  Moreover, physical examination revealed almost no voluntary sphincter contraction.  As such, the symptomatology for a 100 percent disability evaluation have been met as of March 3, 2010.   

In reaching the above conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stress Urinary Incontinence

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decisionmakers to these specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.

Voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence. When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted. 38 C.F.R. § 4.115a.  When there is leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day. 

Urinary tract infections with poor renal function are rated on the basis of renal dysfunction.  Urinary tract infections with evidence of long-term drug therapy, one to two hospitalizations per year, and/or the need for intermittent intensive management warrant the assignment of a 10 percent disability rating.  The highest rating of 30 percent necessitates evidence of recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year) and/or continuous intensive management. 

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  38 C.F.R. § 4.115.  A 40 percent rating contemplates a daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night.  A 20 percent rating contemplates daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  A 10 percent rating contemplates daytime voiding interval between 2 and 3 hours, or awakening to void 2 times per night.  

The Board notes that a 60 percent rating is the maximum available evaluation allowed under the rating criteria for voiding dysfunction.  Thus, the remaining rating criteria relating to the genitourinary system have been considered.  See 38 C.F.R. § 4.115.  However, the Board finds that there are no other diagnostic codes or rating criteria potentially applicable to the symptoms and manifestations of the service-connected disability.  Inasmuch as the Veteran's urinary incontinence is already assigned the maximum schedular rating provided for the disability, and there is no other applicable diagnostic code that would afford the Veteran an evaluation higher than 60 percent, the Board's analysis must proceed to consideration of whether referral for an evaluation for an extraschedular rating is indicated.  See 38 C.F.R. § 3.321.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Here, as discussed above, the schedular rating criteria reasonably describes the Veteran's symptomatology.  Her main complaint is incontinence, which is specifically addressed by the assigned Diagnostic Code.  Thus, as the Veteran's disability picture is precisely contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Temporary Total Disability Evaluation

The Veteran contends that she should receive a temporary total disability rating for a period of needed convalescence following March 2009 surgery performed at UNC Chapel Hill.

A total disability rating will be assigned when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

In a Report of Contact dated erroneously as March 2008 (it should be 2009), it was noted that the Veteran reported that she was having surgery for fecal and urinary incontinence to remove a mass in her bladder on March 16, 2008(9) at UNC Chapel Hill through a referral from the Durham VA Medical Center (MC).  The Veteran was noted to be having a colonoscopy on March 6, 2008(9).  The Veteran reported that the fecal incontinence was secondary to the bladder incontinence and mass.  She requested compensation due to convalescence over 30 days.  

Treatment records obtained in conjunction with the Veteran's claim reveal that she underwent an exploratory laparotomy, bilateral salpingo-oophorectomy, lysis of adhesions, and an appendectomy on March 16, 2009.  The pre-operative diagnosis was bilateral adnexal masses while the post-operative diagnosis was left-sided ovarian cyst and right ovarian cysts as well as advanced intraperitoneal adhesions.  

In a March 17, 2009, letter, the Veteran's treating physician, L. Le, M.D., indicated that the Veteran had been referred to her for symptoms of lower abdominal pain, urine incontinence, and fecal incontinence.  She indicated that the Veteran had an abdominal mass removed on March 16, 2009, which appeared to be benign.  She noted that the Veteran would be out of work for at least 4 to 6 weeks pending post-operative follow up. 

As evidenced above, the Veteran's surgery related to bilateral ovarian cysts and intraperitoneal adhesions.  Service connection is not in effect for that disability.   As such, a temporary total disability evaluation under § 4.30 is not warranted.  

Duty To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  As it relates to the issue of higher initial evaluations for post defecation fecal leakage and stress urinary incontinence, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

All available treatment records have been obtained.  No other relevant records have been identified.  The Veteran was also afforded several VA examinations.  The results of these examinations provide sufficient detail to properly rate the Veteran's claims.  Based upon the foregoing, no further action is necessary to assist the Veteran in substantiating the claim.

As it relates to the issue of a temporary total disability evaluation for surgery performed in March 2009, the Board notes that in April 2009, VA sent the Veteran a letter that provided notice regarding the requirements for entitlement to a temporary total disability rating under 38 C.F.R. § 4.30, based on a need for convalescence.  This letter also informed the Veteran of how the VA determines the degree of a disability and the effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, no further development is required with respect to the duty to notify.

The Board finds that all relevant evidence necessary for an equitable resolution of the issue on appeal have been identified and obtained.  The evidence of record includes the surgical records and the private records following surgery.  The Veteran has not indicated that she has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on the claim that has not been obtained.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  She also had an opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

A 60 percent evaluation for post defecation fecal leakage prior to March 3, 2010, is granted. 

A 100 percent evaluation for post defecation fecal leakage as of March 3, 2010, is granted.  

A rating in excess of 60 percent for stress urinary incontinence, including on an extraschedular basis, is denied.

A temporary total disability rating, based on surgery performed on March 16, 2009, with convalescence thereafter, is denied.

REMAND

With regard to the claim of service connection for PTSD, the Court has held that psychiatric claims should be broadly construed to encompass all mental disorders shown in the record, regardless of whether the Veteran's claim was for a specific disorder, such as PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is required for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), differ from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

Moreover, in readjudicating the claim, the RO should consider recent amendments 
To the regulations governing service connection for PTSD, which liberalize the evidentiary standard for establishing the required in-service stressor where the claimed event involves fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  Under the new regulations, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  

In light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran an examination with a VA (or VA-contracted) psychiatrist or psychologist to determine the etiology of any PTSD or other psychiatric disorder found.  

As it relates to the issue of service connection for depression, the Board notes that under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As the October 2008 VA examiner indicated that the Veteran's medical problems likely contributed to her depression, the question of secondary service connection should also be considered by the VA examiner.  

Regarding the claim of service connection for a left hip disorder, the service treatment records include a January 2005 Medical and Duty Status Examination report revealing that the Veteran sustained an injury to her left hip while performing physical training in February 2002.  The Veteran also submitted an April 2006 statement from her mother showing that the Veteran complained of hip pain when she returned in 1991.  

The Veteran has contended that she aggravated a left hip disability during her period of service from 2002 to 2005.  The Board notes that the Veteran was diagnosed as having left hip strain at the time of a December 2006 VA examination but the examiner did not express an opinion as to its etiology.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as entitlement to service connection for a psychiatric disorder, to include PTSD.  This letter must inform the Veteran of the information and evidence necessary to substantiate the claims, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309, along with the new regulations concerning PTSD, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present.  The claims file must be made available to and reviewed by the examiner and such review should be noted in the report.  Any further indicated special studies, including psychological studies, should be accomplished.

The examiner should conduct the examination with consideration of the current criteria for PTSD.  The examination report should include a detailed account of all pathology present.

As it relates to the claim of service connection for PTSD, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor.

Additionally, the examiner must also identify any other psychiatric diagnoses.  The examiner must also express an opinion as to whether any such psychiatric disorder(s) found on examination, is/are related to service on the basis of direct service incurrence, or if pre-existing service, was/were aggravated by the Veteran's period of service.

As it relates to any diagnosed psychiatric disorder, the examiner should also indicate whether it is at least as likely as not that any of the Veteran's service-connected disorders, including fecal and urinary incontinence, caused or aggravated (permanently worsened) any current psychiatric disorder.  The examiner should provide rationales for these opinions.

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any current left hip disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examiner for review in conjunction with the examination and must be reviewed prior to rendering any opinions, with said review being noted in the report. 

As it relates to the left hip, the examiner is requested to render the following opinions:

(a) Does the Veteran currently have a left hip disorder?  If so, what is the etiology of this disorder and is it at least as likely as not (50 percent or more) related to service?

(b) Did the Veteran have a chronic left hip disorder at the time of her entrance into active service in February 2002, and if so, what was the nature of this disability?

(c) If the Veteran entered service with a left hip disorder, did this disorder increase in severity during service and if so, did the increase in severity represent simply a temporary or intermittent flare-up of the pre-service condition without worsening of the underlying condition or did the increase in severity represent a worsening of the underlying condition beyond the natural progress of the disorder?  The examiner should make specific reference to the February 2002 injury sustained by the Veteran when rendering the above opinions.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Based on the development requested hereinabove, the RO should review the Veteran's claim.  The RO should undertake any necessary development and action.  If any benefit sought on appeal is not granted, the Veteran should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


